Name: 97/598/EC: Commission Decision of 25 July 1997 amending Commission Decision 97/252/EC drawing up provisional lists of third country establishments from which the Member States authorize imports of milk and milk-based products for human consumption (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  trade policy;  health;  Europe
 Date Published: 1997-09-02

 Avis juridique important|31997D059897/598/EC: Commission Decision of 25 July 1997 amending Commission Decision 97/252/EC drawing up provisional lists of third country establishments from which the Member States authorize imports of milk and milk-based products for human consumption (Text with EEA relevance) Official Journal L 240 , 02/09/1997 P. 0008 - 0009COMMISSION DECISION of 25 July 1997 amending Commission Decision 97/252/EC drawing up provisional lists of third country establishments from which the Member States authorize imports of milk and milk-based products for human consumption (Text with EEA relevance) (97/598/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which the Member States are authorized to import certain products of animal origin, fishery products or live bivalve molluscs (1), as last amended by Council Decision 97/34/EC (2), and in particular Articles 2 (1) and 7 thereof,Whereas Commission Decision 95/340/EEC (3), as last amended by Decision 96/584/EC (4), draws up a list of third countries from which the Member States authorize imports of milk and milk-based products;Whereas the health and veterinary certification requirements for imports of milk and milk-based products from the countries appearing on that list have been laid down in Commission Decision 95/343/EEC (5), as last amended by Decision 97/115/EC (6);Whereas Commission Decision 97/252/EC (7) draws up provisional lists of third country establishments from which the Member States authorize imports of milk and milk-based products for human consumption;Whereas a Community on-the-spot inspection in Bulgaria has shown that certain establishments do not meet the Community health requirements and that the guarantees provided by the competent authorities have not been complied with;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 97/252/EC is replaced by the Annex to this Decision for Bulgaria.Article 2 This Decision is addressed to the Member States.Done at Brussels, 25 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 243, 11. 10. 1995, p. 17.(2) OJ L 13, 16. 1. 1997, p. 33.(3) OJ L 200, 24. 8. 1995, p. 38.(4) OJ L 255, 9. 10. 1996, p. 20.(5) OJ L 200, 24. 8. 1995, p. 52.(6) OJ L 42, 13. 2. 1997, p. 16.(7) OJ L 101, 18. 4. 1997, p. 46.ANNEX PaÃ ­s: Bulgaria / Land: Bulgarien / Land: Bulgarien / Ã Ã ¾Ã ±Ã ¡: Ã Ã ¯Ã µÃ «Ã £Ã ¡Ã ±Ã Ã ¡ / Country: Bulgaria / Pays: Bulgarie / Paese: Bulgaria / Land: Bulgarije / PaÃ ­s: BulgÃ ¡ria / Maa: Bulgaria / Land: Bulgarien